Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-17 are objected to because of the following informalities. Appropriate correction is required.
Claim 1. The term “periphery” lacks an article. The Examiner suggests amending to “a periphery.”

Claim 17. The term “a leading end” does not give antecedent basis to next two terms of “the leading end portion.” The two terms should be consistent.

Claims 2-16. These claims are objected to for being dependent upon an objected claim.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-17 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1. The following limitations lack antecedent basis for not including “at least one” or “one of a plurality of”: “the first through hole” and “the bus bar.”

Claim 2. The following limitation(s) lack(s) antecedent basis for not including “at least one”: “the power feed module” and “the seal member.”

Claim 3. The following limitation(s) lack(s) antecedent basis for not including “at least one”: “the power feed module” and “the seal member.”

Claim 4. The following limitation(s) lack(s) antecedent basis for not including “at least one” or “one of a plurality of”: “the first through hole,” “the bus bar,” and “the power feed module.”
Claim 5. This claim is rejected for being dependent upon a rejected claim.
Claim 6. The following limitation(s) lack(s) antecedent basis for not including “at least one” or “one of a plurality of”: “the seal member.”
Claim 7. The following limitation(s) lack(s) antecedent basis for not including “at least one” or “one of a plurality of”: “the bus bar” and “the seal member.”

Claim 9. The following limitation(s) lack(s) antecedent basis for not including “at least one” or “one of a plurality of”: “the seal member” (repeated 3 times), “the bus bar” (repeated 3 times), and “the substrate contact.”
Claim 10. The following limitation(s) lack(s) antecedent basis for not including “at least one” or “one of a plurality of”: “the bus bar” and “the substrate contact.”
Claim 11. The following limitation(s) lack(s) antecedent basis for not including “at least one” or “one of a plurality of”: “the seal member” (repeated 2 times) and “the substrate contact.”
Claim 12. The following limitation(s) lack(s) antecedent basis for not including “at least one” or “one of a plurality of”: “the substrate contact” and “the seal member.”
Claim 13. The following limitation(s) lack(s) antecedent basis for not including “at least one” or “one of a plurality of”: “the substrate contact.”
Claim 14. The following limitation(s) lack(s) antecedent basis for not including “at least one” or “one of a plurality of”: “the substrate contact” and “the seal member.” 
Claim 15. The following limitation(s) lack(s) antecedent basis for not including “at least one” or “one of a plurality of”: “the bus bar,” “the substrate contact,” and “the seal member.”
Claim 16. This claim is rejected for being dependent upon a rejected claim.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Berke et al., U.S. Patent App. Pub. No. 2017/009369 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ho-Sung Chung whose telephone number is 571-270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM CT.
If Applicants wish to schedule an interview, examiner interviews are available by telephone and video conferencing using a USPTO supplied web-based collaboration tool. Applicants may schedule an interview online using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HO-SUNG CHUNG/Examiner, Art Unit 1794